      Case 2:12-cv-00601-ROS Document 3840 Filed 12/23/20 Page 1 of 6



 1   Daniel P. Struck, Bar No. 012377
     Rachel Love, Bar No. 019881
 2   Timothy J. Bojanowski, Bar No. 022126
     Nicholas D. Acedo, Bar No. 021644
 3   STRUCK LOVE BOJANOWSKI & ACEDO, PLC
     3100 West Ray Road, Suite 300
 4   Chandler, Arizona 85226
     Telephone: (480) 420-1600
 5   Fax: (480) 420-1695
     dstruck@strucklove.com
 6   rlove@strucklove.com
     tbojanowski@strucklove.com
 7   nacedo@strucklove.com
 8   Attorneys for Defendants
 9
10
                              UNITED STATES DISTRICT COURT
11
                                     DISTRICT OF ARIZONA
12
     Victor Parsons, et al., on behalf of themselves     NO. 2:12-cv-00601-ROS
13   and all others similarly situated; and Arizona
     Center for Disability Law,
14                                                        DEFENDANTS’ MOTION TO
                                           Plaintiffs,      TERMINATE CERTAIN
15                 v.                                    HEALTHCARE PERFORMANCE
                                                                MEASURES
16   David Shinn, Director, Arizona Department of
     Corrections; and Richard Pratt, Interim
17   Division Director, Division of Health Services,
     Arizona Department of Corrections, in their
18   official capacities,
19                                       Defendants.
20          Pursuant to paragraph 10(b) of the parties’ Stipulation (Dkt. 1185) and direction from
21   the Court (see Dkt. 2071 at 91-92 (tr. 05/10/17 at 772:25-773:3)), Defendants move to
22   terminate their obligation to measure, monitor, and report compliance with the following
23   23 Healthcare Performance Measures (“HCPMs”) (for a total of 142 HCPMs across
24   specified prison complexes).
25          Defendants previously notified the Court in their Separate Statement in Response to
26   Court Order filed December 7, 2020, that the above-referenced HCPMs are subject to
27   termination as they have been compliant for 18 out of 24 months with no more than two
28
      Case 2:12-cv-00601-ROS Document 3840 Filed 12/23/20 Page 2 of 6



 1   months in a row of non-compliance for the 24-month monitoring period of October 2019 to
 2   September 2020. (Dkt. 3826 at 2-3.) The HCPMs are not subject to pending notices of
 3   noncompliance or motions to enforce. (Dkts. 3379, 3495, 3518, 3584, 3623, 3694, 3735,
 4   3805.) With the exception of HCPM 35, none the HCPMs for which Defendants request
 5   termination are identified in Plaintiffs’ Separate Statement in Response to the Court’s Order
 6   (Doc. 3821), filed December 7, 2020. (Dkt. 3825.) HCPM 35 has been prospectively
 7   monitored in compliance with Dr. Stern’s recommendation and the Court’s Order adopting
 8   the same, and therefore is subject to termination at Florence and Tucson. (Dkts. 3495 at 15-
 9   16; 3370 at 58; Exh. 1 hereto, Decl. L. Gann at ¶ 39.) While HCPMs 11, 13, 14, 35, 42, 47,
10   49, 52, and 93 at specified complexes are subject to the pending Order to Show Cause
11   (“OSC”), certain OSC HCPMs are nevertheless subject to termination because they meet
12   the Stipulation’s definition for termination considering the October 2018 to September 2020
13   24-month monitoring period. 1 (Compare Dkts. 3490 and 3830, 3830-1 with Dkts. 1184 at
14   4 & 2644.)
15          Because these HCPMs are eligible for termination by the Stipulation’s definition,
16   Defendants requested that Plaintiffs agree to their termination. Plaintiffs refused and
17   refused to explain why, other than generally directing Defendants to Plaintiffs’ Separate
18   Statement in Response to Court Order. (Dkt. 3825; Exh. 2, Corresp. of Counsel.)
19
20          1
                The particular OSC HCPMs eligible for termination are:
21               • HCPM 11 at Eyman, Florence, Lewis, Tucson, Winslow, Yuma;
                 • HCPM 13 at Douglas, Eyman, Florence, Lewis, Perryville, Tucson, Yuma;
22
                 • HCPM 14 at Eyman, Florence, Lewis, Perryville, Tucson, Yuma;
23               • HCPM 35 at Florence, Tucson;
                 • HCPM 42 at Perryville;
24
                 • HCPM 47 at Florence, Perryville, Tucson, Yuma;
25               • HCPM 49 at Douglas, Perryville, Phoenix, Tucson;
                 • HCPM 52 at Perryville, Phoenix, Tucson;
26
                 • HCPM 93 at Eyman, Florence, Lewis.
27   (Exh. 1, Decl. L. Gann at ¶¶ 17-18; 19-22; 37-41; 44-49; 58-59.)
28

                                                   2
      Case 2:12-cv-00601-ROS Document 3840 Filed 12/23/20 Page 3 of 6



 1   I.      Twenty-three HCPMs at Various Complexes Should Terminate.
 2           For the October 2018 to September 2020 monitoring period, the monthly compliance

 3   threshold is 85%. Defendants’ obligation to measure, monitor, and report on any HCPM

 4   terminates if it has met compliance thresholds for 18 months out of a 24-month period; and

 5   the HCPM has not been out of compliance for two or more consecutive months within the

 6   past 18-month period. 2 (Dkt. 1185 at 4-5.) Because the HCPMs set forth below meet this

 7   definition, they should be terminated. (Exh. 1, Decl. L. Gann; Dkts. 3099, 3113, 3154,

 8   3193, 3225, 3264, 3294, 3331, 3346, 3375, 3397, 3443, 3459, 3473, 3503, 3546, 3582,

 9   3606, 3645, 3680, 3732, 3762, 3800, 3823 (CGAR reports for October 2018 through

10   September 2020).)

11           Terminating the specified HCPMs will have the benefit of continually reducing the

12   scope of the Stipulation, thereby allowing the parties to concentrate on the remaining

13   HCPMs that have not yet terminated, while at the same time promoting judicial economy

14   and reducing fees and costs expended by the parties.

15          HCPMs Subject to Termination (October 2018 through September 2020)

16        • HCPM 4: Florence, Lewis, Perryville, and Tucson (Exh. 1, Gann Decl. at ¶¶15-16);
17        • HCPM 11: Florence, Lewis, Perryville, Phoenix, Safford, Tucson, Winslow, and
            Yuma (Id. at ¶¶ 17-18);
18
          • HCPM 13: All ten ADCRR complexes - Douglas, Eyman, Florence, Lewis,
19          Perryville, Safford, Tucson, and Yuma (Id. at ¶¶ 19-20);
20        • HCPM 14: Eyman, Florence, Lewis, Perryville, Safford, Tucson, and Yuma (Id. at
            ¶¶ 21-22);
21
          • HCPM 21: All ten ADCRR complexes - Douglas, Eyman, Florence, Lewis,
22          Perryville, Phoenix, Safford, Tucson, Winslow, and Yuma (Id. at ¶¶ 23-24);
23        • HCPM 22: All ten ADCRR complexes - Douglas, Eyman, Florence, Lewis,
            Perryville, Phoenix, Safford, Tucson, Winslow, and Yuma (Id. at ¶¶ 25-26);
24
          • HCPM 23: Douglas, Florence, Perryville, Safford, and Winslow (Id. at ¶¶ 27-28);
25
          • HCPM 24: Douglas, Florence, Perryville, Safford, and Winslow (Id. at ¶¶ 29-30);
26
27
             2
               The Court’s November 24, 2017 Order similarly provides that a measure is
     substantially noncompliant when “(1) 6 of 24 months are non-compliant; and (2) three
28   consecutive months are non-compliant.” (Dkt. 2030 at 1.)

                                                  3
      Case 2:12-cv-00601-ROS Document 3840 Filed 12/23/20 Page 4 of 6



 1         • HCPM 27: Douglas, Florence, Lewis, Perryville, Phoenix, Safford, Tucson,
             Winslow, and Yuma (Id. at ¶¶ 31-32);
 2
           • HCPM 33: Perryville, Phoenix, and Tucson (Id. at ¶¶ 33-34);
 3
           • HCPM 34: Perryville, Phoenix, and Tucson (Id. at ¶¶ 35-36);
 4
           • HCPM 35: Douglas, Florence, Safford, Tucson, and Yuma (Id. at ¶¶ 37-39);
 5
           • HCPM 42: Douglas, Perryville, Phoenix, Safford, Tucson, and Winslow (Id. at ¶¶
 6           40-41);
 7         • HCPM 43: Douglas, Florence, Lewis, Perryville, Phoenix, Safford, Tucson, and
             Yuma (Id. at ¶¶ 42-43);
 8
           • HCPM 47: Florence, Perryville, Tucson, and Yuma (Id. at ¶¶ 44-45);
 9
           • HCPM 49: Lewis, Tucson, and Yuma (Id. at ¶¶ 46-47);
10
           • HCPM 52: Douglas, Perryville, Phoenix, Safford, Tucson, Winslow, and Yuma (Id.
11           at ¶¶ 48-49);
12         • HCPM 53: All ten ADCRR complexes - Douglas, Eyman, Florence, Lewis,
             Perryville, Phoenix, Safford, Tucson, Winslow, and Yuma (Id. at ¶¶ 50-51);
13
           • HCPM 63: Florence, Lewis, Perryville, and Tucson (Id. at ¶¶ 52-53);
14
           • HCPM 64: Florence, Lewis, Perryville, and Tucson (Id. at ¶¶ 54-55);
15
           • HCPM 70: Florence, Lewis, Perryville, and Tucson (Id. at ¶¶ 56-57);
16
           • HCPM 93: Eyman, Florence, and Lewis (Id. at ¶¶ 58-59);
17
           • HCPM 103: All ten ADCRR complexes - Douglas, Eyman, Florence, Lewis,
18           Perryville, Phoenix, Safford, Tucson, Winslow, and Yuma (Id. at ¶¶ 60-61).
19   (Dkts. 3099, 3113, 3154, 3193, 3225, 3264, 3294, 3331, 3346, 3375, 3397, 3443, 3459,

20   3473, 3503, 3546, 3582, 3606, 3645, 3680, 3732, 3762, 3800, 3823.)

21   II.      Conclusion.
22            Pursuant to Paragraph 10(b) of the Stipulation, Defendants’ duty to measure,

23   monitor, and report on the HCPMs detailed above terminated as of September 2020.

24   Defendants therefore request that the Court terminate these measures.

25
26
27
28

                                                  4
     Case 2:12-cv-00601-ROS Document 3840 Filed 12/23/20 Page 5 of 6



 1       RESPECTFULLY SUBMITTED this 23rd day of December 2020.
 2                                     STRUCK LOVE BOJANOWSKI & ACEDO, PLC
 3
 4                                     By /s/Rachel Love
 5                                        Daniel P. Struck
                                          Rachel Love
 6                                        Timothy J. Bojanowski
                                          Nicholas D. Acedo
 7                                        3100 West Ray Road, Suite 300
                                          Chandler, Arizona 85226
 8
                                          Attorneys for Defendant(s)
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          5
      Case 2:12-cv-00601-ROS Document 3840 Filed 12/23/20 Page 6 of 6



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on December 23, 2020, I electronically transmitted the attached
     document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
 3   Notice of Electronic Filing to the following CM/ECF registrants:
 4   Alison Hardy:              ahardy@prisonlaw.com
 5   Amelia M. Gerlicher:       agerlicher@perkinscoie.com;docketPHX@perkinscoie.com,
                                kleach@perkinscoie.com
 6
     Asim Dietrich:             adietrich@azdisabilitylaw.org; emyers@azdisabilitylaw.org;
 7                              phxadmin@azdisabilitylaw.org
 8   Corene T. Kendrick:        ckendrick@aclu.org
 9   Daniel Clayton Barr:       DBarr@perkinscoie.com; docketphx@perkinscoie.com;
                                sneilson@perkinscoie.com
10
     David Cyrus Fathi:         dfathi@npp-aclu.org; astamm@aclu.org;hkrase@npp-aclu.org
11
     Donald Specter:            dspecter@prisonlaw.com
12
     John Howard Gray:          jhgray@perkinscoie.com; slawson@perkinscoie.com
13
     Jose de Jesus Rico:        jrico@azdisabilitylaw.org
14
     Maya Abela:                mabela@azdisabilitylaw.org
15
     Rose Daly-Rooney:          rdalyrooney@azdisabilitylaw.org
16
     Sara Norman:               snorman@prisonlaw.com
17
     Rita K. Lomio:             rlomio@prisonlaw.com
18
     Eunice Cho                 ECho@aclu.org
19
     Jared G. Keenan            jkeenan@acluaz.org
20
     Casey Arellano             carellano@acluaz.org
21
     Maria V. Morris            mmorris@aclu.org
22
     I hereby certify that on this same date, I served the attached document by U.S. Mail,
23   postage prepaid, on the following, who is not a registered participant of the CM/ECF
     System:
24
     N/A
25
                                              /s/Rachel Love
26
27
28

                                                  6
